222 F.3d 414 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Edgar C. Richmond, Jr., Defendant-Appellant.
No. 99-3675
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 8, 2000Decided July 24, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 99-CR-47--Rudolph T. Randa, Judge.
Before Posner, Chief Judge, and Bauer and Diane P. Wood, Circuit Judges.
Bauer, Circuit Judge.


1
On July 1, 1999, a jury  returned a verdict of guilty against Edgar  Richmond, Jr. on one count of conspiracy for  making false statements to obtain a firearm in  violation of Title 18, United States Code,  Section 371 and six counts of aiding and abetting  the making of a false statement to obtain a  firearm in violation of Title 18, United States  Code, Section 922(a)(6). Richmond was sentenced  to a 37-month term of imprisonment as to each  count, to run concurrently, followed by three  years of supervised release and a $100 special  assessment as to each count.


2
Richmond purchased a total of nine guns from  Badger Guns, which were later recovered by police  from third parties. For each purchase, Richmond  would state on Federal Form 4473 that he was the  actual purchaser of the weapon when in fact he  was not. In a practice called straw purchasing,  he would buy the guns and then sell them to  individuals who could not legally purchase guns.  In this case, Richmond sold the guns to either  Charles Holley or Robert Mallette.


3
Richmond raises two arguments on appeal. First,  that the district court abused its discretion in  denying his motion for a continuance based on  pretrial publicity. Richmond argues that the pre-  trial publicity inflamed and confused the jury  making it impossible for him to receive a fair  trial. Second, he argues that the district court  abused its discretion in admitting evidence  regarding the criminal circumstances surrounding  the recovery of the guns.


4
The newspaper articles in the weeks preceding  the trial focused on the problems of straw  purchasing and recent school shootings.  Approximately ten articles ran between May 9 and  May 18 when Richmond filed a motion for a  continuance based on pretrial publicity, which  was denied on May 27, 1999. Specifically, the  defendant refers to the May 16, 1999, article in  the Milwaukee Journal Sentinel in which Mallette  discussed the conspiracy. The article mentions  that both would stand trial on June 1, 1999, on  federal charges that they were straw buyers. The  other articles only generally refer to the  crackdown on straw purchasers and the need for  more stringent prosecution and stricter laws.  Neither Richmond nor the trial were mentioned in  any of those articles.


5
We will only reverse a district court's denial  of a motion to continue for an abuse of  discretion. United States v. Depoister, 166 F.3d  292, 294 (7th Cir. 1997). An abuse occurs when  the district judge makes a decision not within  the "range of permissible options" afforded him  under the given circumstances. Id.


6
Initially, the court denied the motion to  continue finding that there was no evidence that  the publicity was so inflammatory that an  impartial jury could not be selected. Because of  scheduling conflicts, the trial was ultimately  postponed for four weeks to June 29, 1999. On the  morning of the trial, Richmond renewed his motion  for a continuance and again it was denied. In  support of his motion, he presented an article  which appeared in that morning's paper titled  "State Pounces on Thwarted Weapons Sale." The  article discusses another straw purchaser but at  no time refers to Richmond or the trial. The  court stated that


7
"It's getting to the point where the emphasis in  the media on weapons is such that articles in the  paper are appearing just like articles on sexual  assaults. And it's becoming so commonplace that  I think the effect--any prejudicial affect is the  same as reporting on sexual assaults, or armed  robberies, or bank robberies, or something like  that. It's becoming so commonplace."


8
The court conducted voir dire to ensure the  selection of an impartial jury and to get any  biases out in the open. The court then instructed  the jury on three separate occasions that they  were only to consider the evidence presented in  the courtroom.


9
The Supreme Court found in Irvin v. Dowd that  to have an impartial jury does not mean the  jurors must be completely ignorant of the issues  and events of the case as long as they can put  aside their impressions and render a fair  verdict. 366 U.S. 717, 722, 81 S.Ct. 1639, 1642,  6 L.Ed.2d 751 (1961). The defendant must show  that actual prejudice resulted from the pretrial  publicity. Id. at 723. In this case, Richmond has  failed to demonstrate that the pretrial publicity  denied him a fair trial.


10
The district court conducted an extensive voir  dire of the jurors and cautioned them several  times on the importance of listening only to the  evidence presented at trial. Further, only one  article related to the specifics of this case; it  mentioned Richmond, the charges against him, and  statements from Mallette that were not so  inflammatory as to have denied him a fair trial.  Richmond speculates as to the overwhelming  community prejudice to guns and gangs but offers  no actual proof of it. Finally, the case was  ultimately continued for a month despite the  denial of the original motion. The district court  acted within the range of permissible options  under the circumstances and did not abuse its  discretion.


11
Richmond next argues that the district court  abused its discretion in admitting evidence that  was irrelevant and highly prejudicial.  Specifically, evidence regarding the recovery of  the firearms and his association with gang  members. Evidence is admissible to complete "the  story of the crime on trial" or when it is "so  blended or connected that it tends to prove any  element of the charged crime." United States v.  Akinrinade, 61 F.3d 1279, 1285 (7th Cir. 1995).  In other words, evidence that is so intricately  related to the conspiracy is admissible provided  the probative value outweighs the prejudicial  value. United States v. Zarnes, 33 F.3d 1454,  1468 (7th Cir. 1994).


12
While the district court allowed the government  to present the circumstances under which the  weapons were found, a detailed examination of  those crime scenes was not allowed. The evidence  established that the firearms purchased by  Richmond were recovered at several crime scenes,  including three associated with Charles Holley.  One gun was found lying next to Holley's body  after he had been shot to death. The fact that  the firearms were found at several different  crime scenes is probative of the fact that  Richmond was purchasing guns for others. Some of  the guns were recovered by police shortly after  they were bought, destroying Richmond's theory  that they were stolen from him at one time. The  circumstances of the recovery of the firearms  linked the government's case together. It  provided the jury with the complete story of the  crime and explained the circumstances surrounding  the relationships of the people involved in the  conspiracy. The recovery of the weapons was so  completely related to the conspiracy that the  district court admitted the testimony.


13
Evidence of gang involvement must be considered  carefully to avoid undue prejudice. United States  v. Rodriguez, 925 F.2d 1049, 1053 (7th Cir.  1991). The court must consider whether the  probative value of the evidence outweighs its  prejudicial value. Cook v. Hoppin, 783 F.2d 684,  689 (7th Cir. 1986). Gang membership has been  admissible in cases where the interplay between  the people is central to proving the elements of  the conspiracy. United States v. Thomas, 86 F.3d  647, 652 (7th Cir. 1996).


14
The testimony of Mallette, a co-conspirator,  established the reasons Richmond purchased the  guns. Richmond purchased handguns for Mallette  and Holley, members of the Brothers of Struggle  (BOS) street gang. Both were under 21 and could  not buy handguns themselves. The BOS were  involved in a war with the rival street gang, the  2-4's, and needed guns. While Richmond was not  apart of the BOS, Mallette testified that he used  the BOS handshake with Mallette's BOS friends.  Evidence of their associations was necessary to  explain that Richmond purchased the firearms to  assist Mallette and Holley in their war against  the 2-4's. The probative value of this evidence  outweighs its prejudicial value and establishes  an important link needed to establish the  elements of the conspiracy.


15
Finally, the admission of the circumstances of  the recovery of the guns and the gang connection  was supported by an audio tape of Richmond  indicating that he purchased guns for other  people. The district court did not abuse its  discretion in the admission of the above  evidence.


16
Affirmed.